DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9, 11, 12, 17-23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0013900 to Lee et al. (hereinafter Lee) in view of US Pub. 2014/0269383 to He et al. (hereinafter He).

In regard claim 1, Lee teaches or discloses a method of wireless communication performed by a user equipment (UE), comprising:
identifying, for an occasion of a resource of a physical channel, a collision of a first channel state information (CSI) report (see paragraphs [0031], and [0033], identifying a first CSI configuration with a first information for a period and an offset; identifying a second CSI configuration with a second information for a period and an offset; and reporting a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI. The UE includes a controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) including channel state information related to a first channel quality during a first target time period and a second CSI report including channel state information relating to a second channel quality during a second target time period (see paragraphs [0031], and [0033], the first CSI including at least one of a rank indicator (RI), a channel quality indicator (CQI), a precoding matrix indicator (PMI), and a precoding type indicator (PTI); generating a second CSI for the second CSI configuration, the second CSI including at least one of a RI, a CQI, a PMI, and a PTI. A transceiver configured to report a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI),
wherein the first target time period and the second target time period are time periods occurring after the occasion of the resource of the physical channel (see paragraph [0031], [0032], [0033], and [0034], transmitting a first CSI configuration with a first information for a period and an offset; transmitting a second CSI configuration with a second information for a period and an offset. A controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) or an occasion of a reference signal that is used to derive the first CSI report or the second CSI report;
prioritizing one of the first CSI report or the second CSI report based at least in part on one or more prioritization criteria (see paragraphs [0031], [0032], [0033], and [0034], in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI).
Lee may not explicitly teach or disclose transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report.
However, He teaches or discloses transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report (see paragraph [0087], [0102], and [0103], transmit the first or second CSI report based upon a prioritizing of the first CSI report and the second report using a prioritization parameter).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 2 and 18, Lee may not explicitly teach or disclose the method of claim 1, wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing a subset of the first CSI report or a subset of the second CSI report; and wherein transmitting the one of the first CSI report or the second CSI report comprises transmitting the subset of the first CSI report or the subset of the second CSI report.
However, He teaches or discloses wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing a subset of the first CSI report or a subset of the second CSI report (see paragraph [0039], [0056], [0082], [0090], and [0095], the first CSI report for the first CC with TM (TM) 10 or the second CSI report for the second CC with at least one of TMs 1-9 is prioritized based on a prioritization parameter 770. The prioritized first or second CSI report is transmitted based upon the prioritization parameter 780); and wherein transmitting the one of the first CSI report or the second CSI report comprises transmitting the subset of the first CSI report or the subset of the second CSI report (see paragraph [0056], wherein the prioritizing the first CSI report or the second CSI report based on the prioritization parameter comprises prioritizing the first CSI report or the second CSI report based on a default control value indicating prioritization of the second CSI report for the second CC associated with TMs 1-9 over the priority of the first CSI report for the first CC with TM 10, the second CSI report being transmitted).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing a subset of the first CSI report or a subset of the second CSI report; and wherein transmitting the one of the first CSI report or the second CSI report comprises transmitting the subset of the first CSI report or the subset of the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 3 and 19, Lee teaches or discloses the method of claim 1, wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part on the first target time period and the second target time period occurring after the occasion of the resource of the physical channel or an occasion of a reference signal that is used to derive the first CSI report or the second CSI report.

In regard claims 4 and 20, Lee teaches or discloses the method of claim 1, wherein the first target time period and the second target time period (see paragraphs [0031], [0032], and [0033]) are, respectively, at least one of:
a first set of consecutive symbols and a second set of consecutive symbols,
a first slot and a second slot,
a first subframe and a second subframe (see paragraphs [0024], [0133], and [0152]),
a first frame and a second frame, or
a first symbol and a second symbol.

In regard claims 5 and 21, Lee may not explicitly teach or disclose the method of claim 1, wherein the first CSI report and the second CSI report are scheduled for transmission on an occasion of a resource of the physical channel in the same time domain resource.
However, He teaches or discloses wherein the first CSI report and the second CSI report are scheduled for transmission on an occasion of a resource of the physical channel in the same time domain resource (see abstract, paragraphs [0025], [0039], [0053], [0083], and [0100]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including wherein the first CSI report and the second CSI report are scheduled for transmission on an occasion of a resource of the physical channel in the same time domain resource suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 6 and 22, Lee may not explicitly teach or disclose the method of claim 5, wherein identifying the collision comprises identifying the collision based at least in part on determining that the first CSI report and the second CSI report are scheduled for transmission using the same time domain resource and the same physical channel.
He teaches or discloses wherein identifying the collision comprises identifying the collision based at least in part on determining that the first CSI report and the second CSI report are scheduled for transmission using the same time domain resource and the same physical channel (see paragraphs [0025], [0039], [0050], [0083], and [0096]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including wherein identifying the collision comprises identifying the collision based at least in part on determining that the first CSI report and the second CSI report are scheduled for transmission using the same time domain resource and the same physical channel suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 7 and 23, Lee teaches or discloses the method of claim 1, wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part on a timing of the first target time period relative to the second target time period (see paragraph [0039], [0056], [0082], [0090], and [0095], the first CSI report for the first CC with TM (TM) 10 or the second CSI report for the second CC with at least one of TMs 1-9 is prioritized based on a prioritization parameter 770. The prioritized first or second CSI report is transmitted based upon the prioritization parameter 780).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part on a timing of the first target time period relative to the second target time period suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 9 and 25, Lee may not explicitly teach or disclose the method of claim 1, wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part on a timing of the one of the first CSI report or the second CSI report relative to a timing of the other of the first CSI report or the second CSI report.
However, He teaches or discloses wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part on a timing of the one of the first CSI report or the second CSI report relative to a timing of the other of the first CSI report or the second CSI report (see paragraph [0039], [0056], [0082], [0090], and [0095]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part on a timing of the one of the first CSI report or the second CSI report relative to a timing of the other of the first CSI report or the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 11 and 27, Lee may not explicitly teach or disclose the method of claim 1, wherein prioritizing the one of the first CSI report or the second CSI report comprises prioritizing the one of the first CSI report or the second CSI report based at least in part a timing behavior of at least one of the first CSI report or the second CSI report.
However, He teaches or discloses prioritizing the one of the first CSI report or the second CSI report based at least in part a timing behavior of at least one of the first CSI report or the second CSI report (see paragraphs [0015], [0022], and [0027]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including prioritizing the one of the first CSI report or the second CSI report based at least in part a timing behavior of at least one of the first CSI report or the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claims 12 and 28, Lee may not explicitly teach or disclose the method of claim 11, wherein the timing behavior of at least one of the first CSI report or the second CSI report is an aperiodic timing behavior, a periodic timing behavior, or a semi-persistent timing behavior.
However, He teaches or discloses wherein the timing behavior of at least one of the first CSI report or the second CSI report is an aperiodic timing behavior, a periodic timing behavior, or a semi-persistent timing behavior (see paragraphs [0005], [0015], [0022], and [0027]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including wherein the timing behavior of at least one of the first CSI report or the second CSI report is an aperiodic timing behavior, a periodic timing behavior, or a semi-persistent timing behavior suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claim 17, Lee teaches or discloses a user equipment (UE) for wireless communication (see Fig. 15), comprising: 
a memory (see paragraph [0163]); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors (see paragraph [0163]) configured to: 
identify, for an occasion of a resource of a physical channel, a collision of a first channel state information (CSI) report (see paragraphs [0031], and [0033], identifying a first CSI configuration with a first information for a period and an offset; identifying a second CSI configuration with a second information for a period and an offset; and reporting a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI. The UE includes a controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset)  including channel state information related to a first channel quality during a first target time period and a second CSI report including channel state information relating to a second channel quality during a second target time period (see paragraphs [0031], and [0033], the first CSI including at least one of a rank indicator (RI), a channel quality indicator (CQI), a precoding matrix indicator (PMI), and a precoding type indicator (PTI); generating a second CSI for the second CSI configuration, the second CSI including at least one of a RI, a CQI, a PMI, and a PTI. A transceiver configured to report a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI),
wherein the first target time period and the second target time period are time periods occurring after the occasion of the resource of the physical channel (see paragraph [0031], [0032], [0033], and [0034], transmitting a first CSI configuration with a first information for a period and an offset; transmitting a second CSI configuration with a second information for a period and an offset. A controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) or an occasion of a reference signal that is used to derive the first CSI report or the second CSI report; 
prioritize one of the first CSI report or the second CSI report based at least in part on one or more prioritization criteria (see paragraphs [0031], [0032], [0033], and [0034], in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI).
Lee may not explicitly teach or disclose transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report.
However, He teaches or discloses transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report (see paragraph [0087], [0102], and [0103], transmit the first or second CSI report based upon a prioritizing of the first CSI report and the second report using a prioritization parameter).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claim 29, Lee teaches or discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: 
identify, for an occasion of a resource of a physical channel, a collision of a first channel state information (CSI) report (see paragraphs [0031], and [0033], identifying a first CSI configuration with a first information for a period and an offset; identifying a second CSI configuration with a second information for a period and an offset; and reporting a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI. The UE includes a controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) including channel state information related to a first channel quality during a first target time period and a second CSI report including channel state information relating to a second channel quality during a second target time period (see paragraphs [0031], and [0033], the first CSI including at least one of a rank indicator (RI), a channel quality indicator (CQI), a precoding matrix indicator (PMI), and a precoding type indicator (PTI); generating a second CSI for the second CSI configuration, the second CSI including at least one of a RI, a CQI, a PMI, and a PTI. A transceiver configured to report a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI), 
wherein the first target time period and the second target time period are time periods occurring after the occasion of the resource of the physical channel (see paragraphs [0031], [0032], [0033], and [0034], transmitting a first CSI configuration with a first information for a period and an offset; transmitting a second CSI configuration with a second information for a period and an offset. A controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) or an occasion of a reference signal that is used to derive the first CSI report or the second CSI report; 
prioritize one of the first CSI report or the second CSI report based at least in part on one or more prioritization criteria (see paragraphs [0031], [0032], [0033], and [0034], in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI). 
Lee may not explicitly teach or disclose transmit the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report
However, He teaches or discloses transmit the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report (see paragraph [0087], [0102], and [0103], transmit the first or second CSI report based upon a prioritizing of the first CSI report and the second report using a prioritization parameter).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including transmit the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

In regard claim 30, Lee teaches or discloses an apparatus for wireless communication, comprising: 
means for identifying, for an occasion of a resource of a physical channel, a collision of a first channel state information (CSI) report (see paragraphs [0031], and [0033], identifying a first CSI configuration with a first information for a period and an offset; identifying a second CSI configuration with a second information for a period and an offset; and reporting a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI. The UE includes a controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) including channel state information related to a first channel quality during a first target time period and a second CSI report including channel state information relating to a second channel quality during a second target time period (see paragraphs [0031], and [0033], the first CSI including at least one of a rank indicator (RI), a channel quality indicator (CQI), a precoding matrix indicator (PMI), and a precoding type indicator (PTI); generating a second CSI for the second CSI configuration, the second CSI including at least one of a RI, a CQI, a PMI, and a PTI. A transceiver configured to report a CSI for a CSI configuration among the first CSI configuration and the second CSI configuration based on a type of the CSI, in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI),
wherein the first target time period and the second target time period are time periods occurring after the occasion of the resource of the physical channel (see paragraph [0031], [0032], [0033], and [0034], transmitting a first CSI configuration with a first information for a period and an offset; transmitting a second CSI configuration with a second information for a period and an offset. A controller configured to identify a first CSI configuration with a first information for a period and an offset, identify a second CSI configuration with a second information for a period and an offset) or an occasion of a reference signal that is used to derive the first CSI report or the second CSI report; 
means for prioritizing one of the first CSI report or the second CSI report based at least in part on one or more prioritization criteria (see paragraphs [0031], [0032], [0033], and [0034], in case of collision between report of the first CSI for the first CSI configuration and report of the second CSI for the second CSI configuration, wherein a type of a CSI with wideband CQI has lower priority than a type of a CSI with RI).
Lee may not explicitly teach or disclose means for transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report.
However, He teaches or discloses means for transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report (see paragraph [0087], [0102], and [0103], transmit the first or second CSI report based upon a prioritizing of the first CSI report and the second report using a prioritization parameter).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting and receiving feedback information in a mobile communication system of Lee by including means for transmitting the one of the first CSI report or the second CSI report based at least in part on prioritizing the one of the first CSI report or the second CSI report suggested by He. This modification would provide the rules used to prioritize which downlink carrier is reported in case of collision in a given subframe for the CoMP and CA scenario read on paragraph [0015].

Allowable Subject Matter
Claims 8, 10, 13-16, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 09/28/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476